
	

114 HR 1143 IH: To amend the Internal Revenue Code of 1986 to extend the credit for health insurance costs of certain Pension Benefit Guaranty Corporation pension recipients.
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1143
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2015
			Mr. Turner introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the credit for health insurance costs of
			 certain Pension Benefit Guaranty Corporation pension recipients.
	
	
		1.Extension of health insurance cost credit for certain PBGC pension recipients
 (a)In generalSection 35(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(3)Extension for eligible PBGC pension recipients
 (A)In generalIn the case of an eligible PBGC pension recipient, paragraph (1)(B) shall be applied by substituting January 1, 2020 for January 1, 2014.
 (B)CoordinationIf, for any month, subparagraph (A) applies and the individual is an eligible individual— (i)such month shall not be a coverage month under section 36B(c)(2), and
 (ii)no penalty shall be imposed under section 5000A with respect to the eligible individual or any family member who is covered by qualified health insurance.
 (C)ElectionSubparagraph (A) shall not apply with respect to an eligible individual if the individual elects not to have a month treated as an eligible coverage month. Such election, once made, shall be irrevocable, and the individual may not thereafter be treated as an eligible individual for purposes of this section.
						.
 (b)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013.  